department of the treasury employer_identification_number contact person -id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend c country d country e country x program y bank z program dear you asked for advance approval of your employer-related scholarship procedures under sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate an employer-related scholarship program called x to provide scholarships to defray the cost of attendance for recipients at an educational_institution you will publicize the program in announcements toy employees on they intranet in newsletters and email blasts such announcements will provide information on the availability of grants solicit applicants provide information about the application process and announce the names of recipients all communications will identify you as the grantor letter catalog number 58264e of the awards you have not yet finalized your application_for x but you anticipate that the application will be substantially_similar to the application you currently use for your z each applicant must satisfy minimum eligibility requirements for scholarship consideration the applicant must be the child of a current officer_or_employee of y with at least three years_of_service or a former officer_or_employee of y who died while so employed regardless of length of service notwithstanding the foregoing if a grant is awarded for one academic year and the recipient reapplies for a grant to continue studies for a subsequent year the recipient shall not be considered ineligible for a further grant based on the parent's employment status with y if an awarded grant is for a period of more than one academic year subject_to renewal renewal shall not be denied solely on the recipient's parent's employment status withy the applicant must also be a full time undergraduate or graduate student at an accredited college or university located in the us c d or e and that maintains a regular faculty and curriculum provide your committee with a copy of a letter of acceptance from such an institution at which the applicant intends to matriculate as a full-time_student with respect to an upcoming academic semester or year complete sign and return to the secretary of your selection committee an application together with all supporting reports transcripts or other documentation specified on the application by the established deadline be unrelated to any current member of your selection committee and shall not otherwise be a disqualified_person with respect to you as defined by sec_4946 if an applicant cannot be expected reasonably to attend the required educational_institution you will not consider their eligibility even if he or she satisfies the minimum eligibility requirements at the time of application furthermore you will not base eligibility on any other employment-related factors such as they employee-parent's position services or duties except to the extent if any that such services or duties with respect to you may affect the applicant's status as a disqualified_person the selection of recipients shall be based solely upon such objective criteria as may be established from time to time by the your board provided that all such criteria shall be completely unrelated to the employment of the recipient's parent or parents to y or any y lines of business such criteria shall include but not be limited to the following prior academic performance as reflected on a transcript of the applicant's grades for the preceding academic year or such other period specified or by the receipt of academic awards or prizes performance on tests designed to measure ability and aptitude for higher education written recommendations from instructors or other individuals not related to the applicant letter catalog number 58264e financial need as evidenced by a student financial aid report a proposed budget showing both educational expenses and all sources of income and the family circumstances of the applicant eg number of siblings then enrolled or expected to be enrolled at an accredited college or university during the forthcoming academic year conclusions drawn from personal interviews personal essays written by the applicant or other sources regarding the applicant's motivation character and potential as evidenced by the applicant's career plans and goals extracurricular activities community service or involvement ability to overcome personal or family adversity and similar factors solely in those instances where your committee has identified two or more potential recipients of a scholarship who are in your committee's opinion equally qualified in light of all the relevant selection criteria awards are given in the following descending order of preference an applicant who is the child of a y officer_or_employee who died while acting in the course of his or her employment an applicant who is the child of a y officer_or_employee who died while employed byy applicant who has previously did not receive a program grant you will provide your committee with an annual budget for scholarships and an estimated number of scholarships based on your current_assets and income you will make awards in the order recommended by your committee the number of grants awarded may be reduced by your board but may not be increased from the number recommended by your committee only your committee may vary the amounts of the grants awarded in addition your committee may select a recipient for a one-year award or for a scholarship to cover multiple academic years you will pay scholarships directly to the educational_institution of the recipient you will require the educational_institution receiving the scholarship to agree in writing to use funds for educational_purposes on behalf of the recipient further the educational_institution shall agree in writing that in the event the recipient fails to satisfy the criteria contained in the preceding sentence with respect to enrollment and standing the institution will return to you any portion of the grant not yet expended on behalf of or paid to the recipient by the institution if you award a scholarship for a period of more than one academic year the recipient must remain in good academic standing to receive funds for a subsequent academic year and your committee may require the grantee to maintain a minimum grade point average specified at the time of the grant award your committee is composed of not fewer than three and not more than five individuals selected annually by and serving at the pleasure of your board at least two members of your committee shall be individuals knowledgeable in the field of education letter catalog number 58264e no member of your committee may be one of your current or former officers or directors a committee member may not be a current or former officer employee or director of y or any other person who may have such a substantial personal or financial connection with you or y as would reasonably call into question the ability of that person to make independent objective and nondiscriminatory decisions relating to the selection of scholarship recipients x is designed to provide grants to the children of current or former employees of y x shall also satisfy the requirements of revproc_76_47 as follows you or y will not use the program as an inducement to recruit employees or to induce employees to continue their employment withy or otherwise follow a course of action sought by y you will use a selection committee consisting wholly of individuals totally independent except for participation on the committee and separate from you and y at least two of the committee's members must be individuals knowledgeable in the education field ensuring that the committee will have the background and knowledge when evaluating the potential of the applicants you will announce the awards to the public and awarded in the order recommended by the committee you will impose identifiable minimum requirements for grant eligibility that are related to the purpose of x and limits your committee's consideration to those applicants who meet the minimum standards for admission to an educational_institution described you will satisfy one of the two alternative percentage tests as required by revproc_76_47 you will have y employees who may have children eligible complete an annual questionnaire used in determining the number of scholarships basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii revproc_76_47 c b provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or letter catalog number 58264e children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees' children in any year won't exceed percent of the number of employees' children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year will not exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you further represented that you will include only children who meet the eligibility standards described in revproc_85_51 1985_2_cb_717 when applying the percent test applicable to employees' children in determining how many employee children are eligible for a scholarship under the percent test a private_foundation may include only those children who submit a written_statement or who meet the foundation's eligibility requirements they must also satisfy certain enrollment conditions you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures do not differ significantly from those described in your original request letter catalog number 58264e this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations enclosures notice redacted letter letter catalog number 58264e
